Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2015

                                     No. 04-15-00029-CV

             DIAGNOSTIC RESEARCH GROUP and John R. Holcomb, M.D.,
                               Appellants

                                               v.

                                        Sushma VORA,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00357
                            Honorable Larry Noll, Judge Presiding


                                        ORDER
       This is an accelerated appeal. Appellee’s brief was due to be filed on March 9, 2015.
Appellee has not filed a motion for extension of time. Because the brief is now over a week late,
appellee is ORDERED to file a brief or a motion for extension of time on or before March 27,
2015, or the case will be set “at issue” and will be submitted without the appellee’s brief.



                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court